November 29, 1929. The opinion of the Court was delivered by
The appellant, Will Wardlaw, was tried and convicted in his absence at the April term of the Sessions Court for Spartanburg County for violation of the prohibition law, and received a sentence of one year on the chaingang. Due notice of appeal to the Supreme Court was given below and is here perfected.
The exceptions are: (1) It is respectfully submitted that the Judge erred in allowing the witness Haynes to testify as follows: "He runs a hotel on Broad Street, and bootlegs most of the time." This was the mere opinion of the witness, with no facts given upon which to base it, and was highly prejudicial to the appellant in the eyes of the jury. (2) It is respectfully submitted that the Judge's charge is defective, in that it does not "declare the law," as required by the Constitution of this State as set forth in Article 5, par. 26, of the Constitution of 1895.
The exceptions are overruled as being without merit. No objection was made to the evidence, and no motion was made to strike out. The Judge was not asked to amplify his charge, and no request was made for further charge.
Judgment affirmed.
MESSRS. JUSTICES COTHRAN, BLEASE, STABLER and CARTER concur. *Page 177